



Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (“Agreement”) is made as of the
Effective Date between Cincinnati Bell Inc. (“Employer”) and Leigh R. Fox
(“Employee”). For purposes of this Agreement, the “Effective Date” means
September 1, 2016.
Employer and Employee agree as follows:
1.    Employment. By this Agreement, Employer and Employee set forth the terms
of Employer’s employment of Employee on and after the Effective Date. Any prior
agreements or understandings with respect to Employee’s employment by Employer
are canceled as of the Effective Date. Notwithstanding the preceding sentence,
except as provided in Section 13 of this Agreement, all stock options,
restricted shares and other long term incentive awards granted to Employee prior
to the Effective Date, benefit plans in which Employee is eligible for
participation and any Employer policies to which Employee is subject shall
continue in effect in accordance with their respective terms and shall not be
modified, amended or cancelled by this Agreement.
2.    Term of Agreement. The term of this Agreement initially shall be the one
year period commencing on the Effective Date. On the first anniversary of the
Effective Date and on each subsequent anniversary of the Effective Date, the
term of this Agreement automatically shall be extended for a period of one
additional year. Notwithstanding the foregoing, the term of this Agreement is
subject to termination as provided in Section 13.
3.    Duties.
A.    Employee will serve as President and Chief Operating Officer for
Cincinnati Bell Inc. or in such other equivalent capacity as may be designated
by the Chief Executive Officer of Employer. Employee will report to the Chief
Executive Officer of Employer or to such other officer as the Chief Executive
Officer of Employer may direct.
B.    Employee shall furnish such managerial, executive, financial, technical
and other skills, advice, and assistance in operating Employer and its
Affiliates as Employer may reasonably request. For purposes of this Agreement,
“Affiliate” means each corporation or organization that is deemed to be a single
employer with Employer under Section 414(b) or (c) of the Internal Revenue Code
of 1986, as amended (the “Code”) (i.e., as part of a controlled group of
corporations that includes Employer or under common control with Employer).
C.    Employee shall also perform such other duties, consistent with the
provisions of Section 3.A., as are reasonably assigned to Employee by the Chief
Executive Officer of Employer.
D.    Employee shall devote Employee’s entire time, attention and energies to
the business of Employer and its Affiliates. The words “entire time, attention
and energies” are intended to mean that Employee shall devote Employee’s full
effort during reasonable working hours to the business of Employer and its
Affiliates and shall devote at least 40 hours per week to the business of
Employer and its Affiliates. Employee shall travel to such places as are
necessary in the performance of Employee’s duties.


1

--------------------------------------------------------------------------------





4.    Compensation.
A.    Employee shall receive a base salary (the “Base Salary”) of at least
$500,000 per year, payable not less frequently than monthly, for each year
during the term of this Agreement, subject to proration for any partial year.
Such Base Salary, and all other amounts payable under this Agreement, shall be
subject to withholding as required by law.
B.    In addition to the Base Salary, Employee shall be eligible to receive an
annual bonus (the “Bonus”) for each calendar year for which services are
performed under this Agreement. Any Bonus for a calendar year shall be payable
after the conclusion of the calendar year in accordance with Employer’s regular
bonus payment policies. Each year, Employee shall be given a Bonus target of not
less than $500,000, subject to proration for a partial year. The Bonus target
shall be established from time to time by Employer’s Compensation Committee if
Employee is a named executive officer for purposes of Employer’s annual proxy
statement or is otherwise an executive officer whose compensation is determined
by the Compensation Committee, or, if Employee is not so subject, then in
accordance with the provisions of Employer’s then existing annual incentive plan
or any similar plan made available to employees of Employer (“annual incentive
plan”) in which Employee participates. Any Bonus award to Employee shall further
be subject to the terms and conditions of any such applicable annual incentive
plan.
C.    On at least an annual basis, Employee shall receive a formal performance
review and be considered for Base Salary and/or Bonus target increases.
5.    Expenses. All reasonable and necessary expenses incurred by Employee in
the course of the performance of Employee’s duties to Employer shall be
reimbursable in accordance with Employer’s then current travel and expense
policies.
6.    Benefits.
A.    While Employee remains in the employ of Employer, Employee shall be
eligible to participate in all of the various employee benefit plans and
programs, which are made available to similarly situated officers of Employer,
in accordance with the eligibility provisions and other terms and conditions of
such plans and programs.
B.    Notwithstanding anything contained herein to the contrary, the Base Salary
and any Bonuses otherwise payable to Employee shall be reduced by any benefits
paid to Employee by Employer under any disability plans made available to
Employee by Employer (“Disability Plans”).
C.    In each year of this Agreement, Employee will be eligible to be considered
for a grant of awards under Employer’s 2007 Long Term Incentive Plan and/or any
similar plan made available to employees of Employer.
7.    Confidentiality. Employer and its Affiliates are engaged in the
telecommunications industry within the U.S. Employee acknowledges that in the
course of employment with the Employer, Employee will be entrusted with or
obtain access to information proprietary to Employer and its Affiliates with
respect to the following (all of which information is referred to hereinafter
collectively as the “Information”); the organization and management of Employer
and its Affiliates; the names, addresses, buying habits and other special
information regarding past, present and potential customers, employees and
suppliers of Employer and its Affiliates; customer and supplier contracts and
transactions or price lists of Employer, its Affiliates and their suppliers;
products, services, programs and processes sold, licensed or developed by
Employer or its Affiliates; technical data, plans and specifications, and
present and/or future development projects of


2

--------------------------------------------------------------------------------





Employer and its Affiliates; financial and/or marketing data respecting the
conduct of the present or future phases of business of Employer and its
Affiliates; computer programs, systems and/or software; ideas, inventions,
trademarks, trade secrets, business information, know-how, processes,
improvements, designs, redesigns, discoveries and developments of Employer and
its Affiliates; and other information considered confidential by any of the
Employer, its Affiliates or customers or suppliers of Employer and its
Affiliates. At all times during the term of this Agreement and thereafter,
Employee agrees to retain the Information in absolute confidence and not to
disclose the Information to any person or organization except as required in the
performance of Employee’s duties for Employer, without the express written
consent of Employer; provided that Employee’s obligation of confidentiality
shall not extend to any Information which becomes generally available to the
public other than as a result of disclosure by Employee.
8.    New Developments. All ideas, inventions, discoveries, concepts, trade
secrets, trademarks, service marks or other developments or improvements,
whether patentable or not, conceived by Employee, alone or with others, at any
time during the term of Employee’s employment, whether or not during working
hours or on Employer’s premises, which are within the scope of or related to the
business operations of Employer or its Affiliates (“New Developments”), shall be
and remain the exclusive property of Employer. Employee agrees that any New
Developments which, within one year after the cessation of employment with
Employer, are made, disclosed, reduced to a tangible or written form or
description or are reduced to practice by Employee and which are based upon,
utilize or incorporate Information shall, as between Employee and Employer, be
presumed to have been made during Employee’s employment by Employer. Employee
further agrees that Employee will not, during the term of Employee’s employment
with Employer, improperly use or disclose any proprietary information or trade
secrets of any former employer or other person or entity and that Employee will
not bring onto Employer premises any unpublished document or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity.
At all times during the term of this Agreement and thereafter, Employee shall do
all things reasonably necessary to ensure ownership of such New Developments by
Employer, including the execution of documents assigning and transferring to
Employer all of Employee’s rights, title and interest in and to such New
Developments and the execution of all documents required to enable Employer to
file and obtain patents, trademarks, service marks and copyrights in the United
States and foreign countries on any of such New Developments.
9.    Surrender of Material Upon Termination. Employee hereby agrees that upon
cessation of Employee’s employment, for whatever reason and whether voluntary or
involuntary, Employee will immediately surrender to Employer all of the property
and other things of value in his possession or in the possession of any person
or entity under Employee’s control that are the property of Employer or any of
its Affiliates, including without any limitation all personal notes, drawings,
manuals, documents, photographs or the like, including copies and derivatives
thereof, and e-mails and other electronic and digital information of all types
regardless of where or the type of device on which such materials may be stored
by Employee, relating directly or indirectly to any Information, materials or
New Developments, or relating directly or indirectly to the business of Employer
or any of its Affiliates.
10.    Remedies.
A.    Employer and Employee hereby acknowledge and agree that the services
rendered by Employee to Employer, the information disclosed to Employee during
and by virtue of Employee’s employment and Employee’s commitments and
obligations to Employer and its Affiliates herein are of a special, unique and
extraordinary character, and that the breach of any provision of this Agreement
by Employee will cause Employer irreparable injury and damage, and consequently
the Employer shall be


3

--------------------------------------------------------------------------------





entitled to, in addition to all other remedies available to it, injunctive and
equitable relief to prevent a breach of Sections 7, 8, 9, 11 and 12 of this
Agreement and to secure the enforcement of this Agreement.
B.    Except as provided in Section 10.A., the parties hereto agree to submit to
final and binding arbitration any dispute, claim or controversy, whether for
breach of this Agreement or for violation of any of Employee’s statutorily
created or protected rights, arising between the parties that either party would
have been otherwise entitled to file or pursue in court or before any
administrative agency (herein “claim”), and each party waives all right to sue
the other party.
(i)    This agreement to arbitrate and any resulting arbitration award are
enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. (“FAA”). If the FAA is held not to apply for any reason, then Ohio Revised
Code Chapter 271l regarding the enforceability of arbitration agreements and
awards will govern this Agreement and the arbitration award.
(ii)    (a)    All of a party’s claims must be presented at a single arbitration
hearing. Any claim not raised at the arbitration hearing is waived and released.
The arbitration hearing will take place in Cincinnati, Ohio.
(b)    The arbitration process will be governed by the Employment Dispute
Resolution Rules of the American Arbitration Association (“AAA”) except to the
extent they are modified by this Agreement. In the event that any provisions of
this Section 10 are determined by AAA to be unenforceable or impermissibly
contrary to AAA rules, then this Section 10 shall be modified as necessary to
comply with AAA requirements.
(c)    Employee has had an opportunity to review the AAA rules and the
requirements that Employee must pay a filing fee for which Employer has agreed
to split on an equal basis.
(d)    The arbitrator will be selected from a panel of arbitrators chosen by the
AAA. After the filing of a Request for Arbitration, the AAA will send
simultaneously to Employer and Employee an identical list of names of five
persons chosen from the panel. Each party will have 10 days from the transmittal
date in which to strike up to two names, number the remaining names in order of
preference and return the list to the AAA.
(e)    Any pre-hearing disputes will be presented to the arbitrator for
expeditious, final and binding resolution.
(f)    The award of the arbitrator will be in writing and will set forth each
issue considered and the arbitrator’s finding of fact and conclusions of law as
to each such issue.
(g)    The remedy and relief that may be granted by the arbitrator to Employee
are limited to lost wages, benefits, cease and desist and affirmative relief,
compensatory, liquidated and punitive damages and reasonable attorney’s fees,
and will not include reinstatement or promotion. If the arbitrator would have
awarded reinstatement or promotion, but for the prohibition in this Agreement,
the arbitrator may award front pay. The arbitrator may assess to either party,
or split, the arbitrator’s fee and expenses and the cost of the transcript, if
any, in accordance with the arbitrator’s determination of the merits of each
party’s position, but each party will bear any cost for its witnesses and proof.
            


4

--------------------------------------------------------------------------------





(h)    Employer and Employee recognize that a primary benefit each derives from
arbitration is avoiding the delay and costs normally associated with litigation.
Therefore, neither party will be entitled to conduct any discovery prior to the
arbitration hearing except that: (i) Employer will furnish Employee with copies
of all non-privileged documents in Employee’s personnel file; (ii) if the claim
is for discharge, Employee will furnish Employer with records of earnings and
benefits relating to Employee’s subsequent employment (including
self-employment) and all documents relating to Employee’s efforts to obtain
subsequent employment; (iii) the parties will exchange copies of all documents
they intend to introduce as evidence at the arbitration hearing at least 10 days
prior to such hearing; (iv) Employee will be allowed (at Employee’s expense) to
take the depositions, for a period not to exceed four hours each, of two
representatives of Employer, and Employer will be allowed (at its expense) to
depose Employee for a period not to exceed four hours; and (v) Employer or
Employee may ask the arbitrator to grant additional discovery to the extent
permitted by AAA rules upon a showing that such discovery is necessary.
(i)    Nothing herein will prevent either party from taking the deposition of
any witness where the sole purpose for taking the deposition is to use the
deposition in lieu of the witness testifying at the hearing and the witness is,
in good faith, unavailable to testify in person at the hearing due to poor
health, residency and employment more than 50 miles from the hearing site,
conflicting travel plans or other comparable reason.
(j)    Arbitration must be requested in writing no later than 6 months from the
date of the party’s knowledge of the matter disputed by the claim. A party’s
failure to initiate arbitration within the time limits herein will be considered
a waiver and release by that party with respect to any claim subject to
arbitration under this Agreement.
(k)    Employer and Employee consent that judgment upon the arbitration award
may be entered in any federal or state court that has jurisdiction.
(1)    Except as provided in Section 10.A., neither party will commence or
pursue any litigation on any claim that is or was subject to arbitration under
this Agreement.
(m)    All aspects of any arbitration procedure under this Agreement, including
the hearing and the record of the proceedings, are confidential and will not be
open to the public, except to the extent the parties agree otherwise in writing,
or as may be appropriate in any subsequent proceedings between the parties, or
as may otherwise be appropriate in response to a governmental agency or legal
process or as may be required to be disclosed by Employer pursuant to applicable
law, rule or regulation to which Employer is subject, including requirements of
the Securities and Exchange Commission and any stock exchanges on which
Employer’s securities are listed.
11.    Covenant Not to Compete, No Interference; No Solicitation. For purposes
of this Section 11 only, the: term “Employer” shall mean, collectively, Employer
and each of its Affiliates. At all times during the term of this Agreement and
during the one year period following cessation of Employee’s employment with
Employer for any reason (or if this period is unenforceable by law, then for
such period as shall be enforceable), Employee will not engage in any business
offering services related to the current business of Employer, whether as a
principal, partner, joint venture, agent, employee, salesman, consultant,
director or officer, where such position would involve Employee in any business
activity in competition with Employer. This restriction will be limited to the
geographical area where Employer is then engaged in such competing business
activity or to such other geographical area as a court shall find reasonably
necessary to protect the goodwill and business of Employer.


5

--------------------------------------------------------------------------------





During the one year period following cessation of Employee’s employment with
Employer for any reason (or if this period is unenforceable by law, then for
such period as shall be enforceable), Employee will not interfere with or
adversely affect, either directly or indirectly, Employer’s relationships with
any person, firm, association, corporation or other entity which is known by
Employee to be, or is included on any listing to which Employee had access
during the course of employment, as a customer, client, supplier, consultant or
employee of Employer and that Employee will not divert or change, or attempt to
divert or change, any such relationship to the detriment of Employer or to the
benefit of any other person, firm, association, corporation or other entity.
During the one year period following cessation of Employee’s employment with
Employer for any reason (or if this period is unenforceable by law, then for
such period as shall be enforceable), Employee shall not, without the prior
written consent of Employer, accept employment, as an employee, consultant or
otherwise, with any company or entity which is a supplier of Employer at any
time during the final year of Employee’s employment with Employer.
Employee will not, during or at any time within one year after the cessation of
Employee’s employment with Employer, induce or seek to induce any other employee
of Employer to terminate his or her employment relationship with Employer.
Employee acknowledges and agrees that the covenants, restrictions, agreements
and obligations set forth herein are founded upon valuable consideration and,
with respect to the covenants, restrictions, agreements and obligations set
forth in this Section 11, are reasonable in duration and geographic scope. The
time period and geographical area set forth in this Section 10 are each
divisible and separable, and, in the event that the covenants not to compete
and/or not to divert business or employees contained therein are judicially held
invalid or unenforceable as to such time period and/or geographical area, they
will be valid and enforceable in such geographical area(s) and for such time
period(s) which the court determines to be reasonable and enforceable. Employee
agrees that in the event that any court of competent jurisdiction determines
that the above covenants are invalid or unenforceable to join with Employer in
requesting such court to construe the applicable provision by limiting or
reducing it so as to be enforceable to the extent compatible with the then
applicable law. Furthermore, it is agreed that any period of restriction or
covenant hereinabove stated shall not include any period of violation or period
of time required for litigation or arbitration to enforce such restrictions or
covenants.
12.    Goodwill. During the term of this Agreement and thereafter, Employee will
not disparage Employer or any of its Affiliates in any way which could adversely
affect the goodwill, reputation and business relationships of Employer or any of
its Affiliates with the public generally, or with any of their customers,
suppliers or employees, and Employer will not disparage Employee. Employee
understands and agrees that Employer shall be entitled to make any such public
disclosures as are required by applicable law, rule or regulation regarding
Employee, including termination of Employee’s employment with Employer, and that
any public disclosures so made by Employer and other statements materially
consistent with such public disclosures shall not be restricted in any manner by
this Section 12.
13.    Termination.
A.    (i)    Employer or Employee may terminate this Agreement upon Employee’s
failure or inability to perform the services required hereunder, because of any
physical or mental infirmity for which Employee receives disability benefits
under any Disability Plans, over a period of one hundred twenty consecutive
working days during any twelve consecutive month period (a “Terminating
Disability”).


6

--------------------------------------------------------------------------------





(ii)    If Employer or Employee elects to terminate this Agreement in the event
of a Terminating Disability, such termination shall be effective immediately
upon the giving of written notice by the terminating party to the other.
(iii)    Upon termination of this Agreement on account of Terminating
Disability, Employer shall pay Employee Employee’s accrued compensation
hereunder, whether Base Salary, Bonus or otherwise (subject to offset for any
amounts received pursuant to the Disability Plans), to the date of termination.
In the event of a Terminating Disability, Employer also shall provide Employee
with disability benefits and all other benefits according to the provisions of
the applicable Disability Plans and any other Employer plans in which Employee
is then participating. Furthermore, Employee shall continue to accrue service as
an employee in accordance with the provisions of the applicable Disability Plans
and pension plan(s), and for purposes of vesting under any outstanding incentive
awards granted to Employee, as may be set forth in the applicable incentive plan
or related award letter.
(iv)    If the parties elect not to terminate this Agreement upon an event of a
Terminating Disability and Employee returns to active employment with Employer
prior to such a termination, or if such disability exists for less than one
hundred twenty consecutive working days, the provisions of this Agreement shall
remain in full force and effect.
B.    This Agreement terminates immediately and automatically on the death of
Employee, provided, however, that Employee’s estate shall be paid Employee’s
accrued compensation hereunder, whether Base Salary, Bonus or otherwise, to the
date of death.
C.    Employer may terminate this Agreement immediately, upon written notice to
Employee, for Cause. For purposes of this Agreement, Employer shall have “Cause”
to terminate this Agreement only if Employer’s Board of Directors determines
that there has been fraud, misappropriation, embezzlement or misconduct
constituting serious criminal activity on the part of Employee. Upon termination
for Cause, Employee shall be entitled to receive only Employee’s accrued
compensation hereunder, whether Base Salary, Bonus or otherwise, to the date of
termination.
D.    Employer may terminate this Agreement immediately, upon written notice to
Employee for any reason other than those set forth in Sections 13.A., B. and C.,
provided, however, that Employer shall have no right to terminate this Agreement
under this Section 13.D. within one year after a Change in Control. In addition,
Employee may terminate this Agreement immediately, upon written notice to
Employer, as a result of a Constructive Termination, provided, however, that
Employee shall have no right to terminate this Agreement under this Section
13.D. within one year after a Change in Control. In the event of a termination
of this Agreement by Employer, or by Employee as a result of a Constructive
Termination, under this Section 13.D.:
(i)    within five days after (and not before) the date which is six months
after Employee’s termination of employment with Employer, Employer shall pay
Employee in a lump sum cash payment an amount equal to two times the Employee’s
annual Base Salary rate in effect at the time of the termination of this
Agreement;
(ii)    for purposes of any outstanding stock option issued by Employer to
Employee, outstanding restricted stock issued by Employer to Employee or other
outstanding incentive award granted by Employer to Employee, Employee’s
employment with Employer shall not be deemed to have terminated until the end of
the Current Term;


7

--------------------------------------------------------------------------------





(iii)    an amount equal to the sum of (a) any forfeitable benefits of Employee
under any nonqualified (i.e., not qualified under Code Section 401(a)) pension,
profit sharing, savings or deferred compensation plan of Employer or any
Affiliate which would have vested prior to the end of the Current Term if this
Agreement had not terminated, plus (b) any additional vested benefits which
would have accrued for Employee under any nonqualified defined benefit pension
plan if this Agreement had not terminated prior to the end of the Current Term
and if Employee’s annual Base Salary and annual Bonus target had neither
increased nor decreased after such termination, shall be payable by Employer at
the same time and in the same manner as such benefits would have been paid under
such plan or plans had such benefits become vested and accrued under such plan
or plans at the time of the termination of this Agreement;
(iv)    an amount equal to the sum of (a) any forfeitable benefits of Employee
under any qualified (i.e., qualified under Code Section 401(a)) pension, profit
sharing, 401(k) or deferred compensation plan of Employer or any Affiliate which
would have vested prior to the end of the Current Term if this Agreement had not
terminated, plus (b) any additional vested benefits which would have accrued for
Employee under any qualified defined benefit pension plan if this Agreement had
not terminated prior to the end of the Current Term and if Employee’s annual
Base Salary and annual Bonus target had neither increased nor decreased after
such termination, shall be paid by Employer from its general assets (and not
under such plan or plans) in one lump sum within five days after (and not
before) the date which is six months after Employee’s termination of employment
with Employer; and
(v)    for the remainder of the Current Term, Employer shall continue to provide
Employee with medical, dental, vision and group term life coverage comparable to
the medical, dental, vision and group term life coverage in effect for Employee
immediately prior to the termination of this Agreement (with the cost of such
benefits shared between Employee and Employer on a basis comparable to the
cost-sharing of such benefits immediately prior to the termination of this
Agreement), and, to the extent that Employee would have been eligible for any
post-retirement medical, dental, vision or group term life benefits from
Employer if Employee had continued in employment through the end of the Current
Term, Employer shall provide such post-retirement benefits to Employee after the
end of the Current Term.
E.    This Agreement shall terminate automatically in the event and at the time
that both there is a Change in Control and either (1) Employee elects to
terminate his employment with Employer within one year after the Change in
Control as a result of a Constructive Termination or (2) Employee’s employment
with Employer is actually terminated by Employer within one year after the
Change in Control for any reason other than those set forth in Sections 13.A.,
B. and C. In the event of a termination of this Agreement under this Section
13.E.:
(i)    within five days after (and not before) the date which is six months
after Employee’s termination of employment with Employer, Employer shall pay
Employee in a lump sum cash payment an amount equal to the product obtained by
multiplying (a) the sum of the annual Base Salary rate in effect at the time of
the termination of this Agreement and the annual Bonus target in effect at the
time of such termination by (b) 2.5;
(ii)    all outstanding stock options and other incentive awards issued by
Employer to Employee that are not vested and exercisable at the time of the
termination of this Agreement shall become immediately vested and exercisable
(and Employee shall be afforded the opportunity to exercise them until the
earlier of (a) the latest date, determined in accordance with the terms of such
stock options or awards, that would apply if such stock options or awards had
become vested and exercisable immediately before the termination of this
Agreement or (b) the end of the Current Term and the restrictions applicable to
all outstanding restricted stock issued by Employer to Employee shall lapse upon
the termination of this Agreement;


8

--------------------------------------------------------------------------------





(iii)    an amount equal to the sum of (a) any forfeitable benefits of Employee
under any nonqualified (i.e., not qualified under Code Section 401(a)) pension,
profit sharing, savings or deferred compensation plan of Employer or any
Affiliate which would have vested prior to the end of the Current Term if this
Agreement had not terminated, plus (b) any additional vested benefits which
would have accrued for Employee under any nonqualified defined benefit pension
plan if this Agreement had not terminated prior to the end of the Current Term
and if Employee’s annual Base Salary and annual Bonus target had neither
increased nor decreased after such termination, shall be payable by Employer at
the same time and in the same manner as such benefits would have been paid under
such plan or plans had such benefits become vested and accrued under such plan
or plans at the time of the termination of this Agreement;
(iv)    an amount equal to the sum of (a) any forfeitable benefits of Employee
under any qualified (i.e., qualified under Code Section 401(a)) pension, profit
sharing, 401(k) or deferred compensation plan of Employer or any Affiliate which
would have vested prior to the end of the Current Term if this Agreement had not
terminated, plus (b) any additional vested benefits which would have accrued for
Employee under any qualified defined benefit pension plan if this Agreement had
not terminated prior to the end of the Current Term and if Employee’s annual
Base Salary and annual Bonus target had neither increased nor decreased after
such termination, shall be paid by Employer from its general assets (and not
under such plan or plans) in one lump sum within five days after (and not
before) the date which is six months after Employee’s termination of employment
with Employer; and
(v)    for the remainder of the Current Term, Employer shall continue to provide
Employee with medical, dental, vision and group term life coverage comparable to
the medical, dental, vision and group term life coverage in effect for Employee
immediately prior to the termination of this Agreement (with the cost of such
benefits shared between Employee and Employer on a basis comparable to the
cost-sharing of such benefits immediately prior to the termination of this
Agreement), and, to the extent that Employee would have been eligible for any
post-retirement medical, dental, vision or group term life benefits from
Employer if Employee had continued in employment through the end of the Current
Term, Employer shall provide such post-retirement benefits to Employee after the
end of the Current Term.
F.    Employee may resign upon 60 days’ prior written notice to Employer. In the
event of a resignation under this Section 13.F., this Agreement shall terminate
and Employee shall be entitled to receive Employee’s Base Salary through the
date of termination, any Bonus earned but not paid at the time of termination
and any other vested compensation or benefits called for under any compensation
plan or program of Employer.
G.    Upon termination of this Agreement as a result of an event of termination
described in this Section 13 and except for Employer’s payment of the required
payments under this Section 13 (including any Base Salary accrued through the
date of termination, any Bonus earned for the year preceding the year in which
the termination occurs and any nonforfeitable amounts payable under any employee
plan), all further compensation under this Agreement shall terminate. Employee
further agrees that as a condition precedent to Employee’s receipt of payments
under this Section 13 (other than any Base Salary accrued through the date of
termination, any Bonus earned for the year preceding the year in which the
termination occurs and all payments pursuant to Section 13.E.), upon the request
of Employer and by a reasonable deadline set by Employer (to ensure that
payments can be made by the dates specified in this Section 13 following the
expiration of the time for revocation of such release as permitted by law),
Employee will execute and not revoke a release of claims against Employer, which
release shall contain customary and appropriate terms and conditions as
determined in good faith by Employer.


9

--------------------------------------------------------------------------------





H.    The termination of this Agreement shall not amend, alter or modify the
rights and obligations of the parties under Sections 7, 8, 9, 10, 11 and 12
hereof, the terms of which shall survive the termination of this Agreement.
I.    To the extent provided below, the following provisions apply under this
Section 13 and the other provisions of the Agreement.
(i)    Notwithstanding any other provision of this Agreement, for purposes of
Sections 13.D and 13.E, "Current Term" means the two year period beginning at
the time of the termination of this Agreement.


(ii)    For purposes of Sections 13.D. and 13.E., “Change in Control” means a
Change in Control as defined under the Cincinnati Bell Inc. Executive Deferred
Compensation Plan (as such plan is amended and restated effective as of January
1, 2005 and as it may thereafter be amended).
(iii)    For purposes of Section 13.D. and 13.E., “Constructive Termination”
shall be deemed to have occurred if, without Employee’s consent, there is a
material reduction by Employer in Employee’s authority, reporting relationship
or responsibilities, there is a reduction by Employer in Employee’s Base Salary
or Bonus target or Employee is required by Employer to relocate from the Greater
Cincinnati, Ohio Area by 50 or more miles.
(iv)    When an amount (referred to in this Section 13.I.(iv) as the “principal
sum”) that is payable under Section 13.D.(i), 13.D.(iv), 13.E.(i), or 13.E.(iv)
within five days after the date which is six months after Employee’s termination
of employment with Employer is paid, such payment shall also include an amount
that is equal to the amount of interest that would have been earned by such
principal sum for the period from the date of Employee’s termination of
employment with Employer to the date which is six months after Employee’s
termination of employment had such principal sum earned interest for such period
at an annual rate of interest of 3.5%.
(v)    To the extent that any of the benefits applicable to medical, dental and
vision coverage provided to Employee under Section 13.D.(v) or 13.E.(vi)
(referred to in this Section 13.I. as “healthcare plan benefits”) are subject to
federal income taxation, the following conditions shall apply:
(a)    the amount of healthcare plan benefits provided or paid during any tax
year of Employee under Section 13.D.(v) or 13.E.(vi) shall not affect the amount
of healthcare plan benefits that are provided or eligible for payment in any
other tax years of Employee (disregarding any limit on the amount of medical
expenses, as defined in Code Section 213(d), that may be paid or reimbursed over
some or all of the period in which such coverage is in effect because of a
lifetime, annual or similar limit on any covered person’s expenses that can be
paid or reimbursed under Employer’s health care plans under which the terms of
such coverage is determined);
(b)    the payment or reimbursement of an expense for healthcare plan benefits
that is eligible for payment or reimbursement shall not be made prior to the
date immediately following the date which is six months after Employee’s
termination of employment with Employer and shall in any event be made no later
than the last day of the tax year of Employee next following the tax year of
Employee in which the expense is incurred; and
(c)    Employee’s right to healthcare plan benefits shall not be subject to
liquidation or exchange for any other benefit.


10

--------------------------------------------------------------------------------





(vi)    For purposes of this Agreement (including but not limited to Sections
13.D.(iii), (iv) and (v) and 13.E.(iii), (iv), and (v)), any reference to the
termination of this Agreement or to the termination of Employee’s employment
with Employer shall mean and require that, as of the date of such termination,
Employee’s services for Employer and its Affiliates shall have completely ceased
or that Employee shall have otherwise separated from service with Employer and
its Affiliates within the meaning of Treasury Regulation Section 1.409-1(h).
14.    Assignment. As this is an agreement for personal services involving a
relation of confidence and a trust between Employer and Employee, all rights and
duties of Employee arising under this Agreement, and the Agreement itself, are
non-assignable by Employee.
15.    Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if delivered personally or by
certified mail to Employee at Employee’s place of residence as then recorded on
the books of Employer or to Employer at its principal office.
16.    Waiver. No waiver or modification of this Agreement or the terms
contained herein shall be valid unless in writing and duly executed by the party
to be charged therewith. The waiver by any party hereto of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by such party.
17.    Governing Law. This agreement shall be governed by the laws of the State
of Ohio and, to the extent applicable, federal law.
18.    Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to Employee’s employment by Employer. There are no other
contracts, agreements or understandings, whether oral or written, existing
between them except as contained or referred to in this Agreement.
19.    Severability. In case anyone or more of the provisions of this Agreement
is held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or other enforceability shall not affect any other provisions hereof,
and this Agreement shall be construed as if such invalid, illegal or
unenforceable provisions have never been contained herein.
20.    Successors and Assigns. Subject to the requirements of Paragraph 14
above, this Agreement shall be binding upon Employee, Employer and Employer’s
successors and assigns.
21.    Confidentiality of Agreement Terms. The terms of this Agreement shall be
held in strict confidence by Employee and shall not be disclosed by Employee to
anyone other than Employee’s spouse, Employee’s legal counsel and Employee’s
other advisors, unless required by law. Further, except as provided in the
preceding sentence, Employee shall not reveal the existence of this Agreement or
discuss its terms with any person (including but not limited to any employee of
Employer or its Affiliates) without the express authorization of the President
of Employer, provided that Employee shall advise any prospective new employer of
the existence of Employee’s non-competition, confidentiality and similar
obligations under this Agreement. To the extent that the terms of this Agreement
have been disclosed by Employer, in a public filing or otherwise, the
confidentiality requirements of this Section 21 shall no longer apply to such
terms.


11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
CINCINNATI BELL INC.
 
EMPLOYEE
 
 
 
By: /s/ Theodore H. Torbeck
 
/s/ Leigh R. Fox
Title: Chief Executive Officer
 
 
Date: August 31, 2016
 
Date: August 31, 2016



12